TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00556-CR
NO. 03-01-00712-CR


Judy Lynn Rushing, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. CR4864, HONORABLE CHARLES J. HEARN, JUDGE PRESIDING


O R D E R
PER CURIAM
This appeal was erroneously filed under two cause numbers.  Cause number 03-01-00712-CR is dismissed.  The appeal will continue as cause number 03-01-556-CR.
It is ordered January 8, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Do Not Publish